Citation Nr: 0111950	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision.  

Service connection was denied for sinusitis in a June 2000 
rating decision on the basis that the claim was not well 
grounded.  The Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This matter is referred to the RO for 
readjudication under Section 7 of the VCAA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a left knee 
disability was denied in a June 1997 rating decision.  

3.  A timely appeal was not initiated by the veteran 
following the notice of the denial that was issued in June 
1997.  

4.  The veteran sought to reopen his appeal for service 
connection for a left knee disability in April 1999.  

5.  The evidence submitted into the record after the June 
1997 rating decision includes additional service medical 
records and a medical opinion that states in essence that it 
as likely as not that the veteran's left knee disability was 
caused or worsened by the veteran's service-connected right 
knee disabilities.  

6.  The evidence received into the record since the 1997 
rating decision is new, is not redundant or cumulative, and 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  

7.  The preponderance of the evidence shows injury in 
service, current disability, and medical opinion of a 
relationship between current disability and inservice 
complaints.  

CONCLUSION OF LAW

New and material evidence has been received into the record 
to reopen and grant the claim of entitlement to service 
connection for a left knee disability on a secondary basis.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.102, 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a left knee disability 
was denied originally in a June 1997 rating decision.  The 
veteran was notified of that determination by correspondence 
dated later that month.  However, he did not initiate a 
timely appeal from that determination.  Consequently, the 
June 1997 decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the June 1997 decision 
tended to show that a left knee disability was reported in 
the medical history just prior to the veteran's retirement.  
However, no disability was shown in service or at the 
examination for retirement from service.  In addition, 
arthritis was not shown within the first postservice year.  
Instead, degenerative joint disease of the left knee was 
first identified in the April 1997 VA examination.  In the 
June 1997 decision, the RO noted that several attempts had 
been made to acquire the veteran's service medical records, 
but that no reply had been received.  The only service 
records available at the time of the 1997 rating decision 
were the report of medical examination for retirement and the 
report of the medical history completed at that time.  

The veteran attempted to reopen his claim for service 
connection for a left knee disability in 1999.  Service 
connection was established for degenerative joint disease and 
a tear of the medial meniscus of the right knee in a June 
2000 rating decision.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of the claim.  Regardless of the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed 38 U.S.C.A. §§ 5108 and 7104 to 
require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board concludes that the claim should be reopened.  

The evidence received into the record since the June 1997 
rating decision includes copies of the veteran's service 
medical records that show treatment for problems with both 
knees throughout his 20 years of active service.  For 
example, in 1978, the veteran was found to have internal 
derangement of both knees.  This evidence is new inasmuch as 
it was not previously of record.  It is neither cumulative 
nor redundant.  In addition, this evidence by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  This is because the 
veteran's service medical records contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  

In February and March 2001 the veteran submitted additional 
evidence directly to the Board, having waived initial review 
by the RO.  This evidence consisted of essentially similar 
reports from a physician at the Bay Pines VA outpatient 
treatment facility containing an opinion concerning the 
relationship between the veteran's service-connected right 
knee disability and his left knee disability.  The more 
recent opinion, dated in March 2001, states:  

A review of the veteran's service medical 
records revealed injuries and treatment 
throughout his military career to his 
left knee.  These injuries, coupled with 
his shifting of weight, stance and gait 
becuase (sic) of the lateral instability 
and traumatic arthritis in his right 
knee, are more than likely as not the 
cause of his recurrent of his recurrent 
subluxation or lateral instability and 
traumatic arthritis in his left knee.  

This evidence is new and material and is neither cumulative 
nor redundant.  Moreover, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This is true because the opinion contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.  The Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability.  

Moreover, inasmuch as the current record shows evidence of 
current disability, inservice evidence of disease or injury, 
and a medical opinion of a nexus or causal link between 
current disability and active service, I find that the 
preponderance of the evidence supports the veteran's claim 
for service connection for a left knee disability.  


ORDER

Service connection for a left knee disability is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

